 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARLISHA SHAVONNE BROWN,                         No. 2:19-cv-0029-KJM-KJN PS
12                         Plaintiff,
13              v.                                        ORDER
14       CLEAR CAPITAL, et al.,
15                         Defendants.
16

17

18            Plaintiff Marlisha Brown, who proceeds without counsel in this action, has requested

19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) Plaintiff’s

20   application in support of her request to proceed in forma pauperis makes the showing required by

21   28 U.S.C. § 1915. Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

22            The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27

28   1
         This action proceeds before the undersigned pursuant to Local Rule 302(c)(21).
                                                        1
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327.

 6          To avoid dismissal for failure to state a claim, a complaint must contain more than “naked

 7   assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause of

 8   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

14   at 678. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

16   (2007), and construe the complaint in the light most favorable to the plaintiff, see Scheuer v.

17   Rhodes, 416 U.S. 232, 236 (1974).

18          Additionally, Federal Rule of Civil Procedure 8 requires, in part, that a pleading contain

19   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

20   Civ. P. 8(a)(2). Claims must be set forth in short and plain terms, simply, concisely, and directly.
21   See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a

22   simplified pleading system, which was adopted to focus litigation on the merits of a claim.”); Fed.

23   R. Civ. P. 8(d)(1) (“Each allegation must be simple, concise, and direct.”) A complaint must not

24   contain lengthy introductions, argument, speeches, explanations, stories, griping, evidence,

25   summaries, charts, notes, e-mails, and the like. McHenry v. Renne, 84 F.3d 1172, 1176-78 (9th

26   Cir. 1996) (affirming dismissal of complaint for violation of Rule 8 after warning). This
27   requirement is because a complaint must only set forth the alleged facts in support of the

28   plaintiff’s claims and need not include any documentary evidence, which may be presented at a
                                                        2
 1   later point in the case.

 2           Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519, 520-21

 3   (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988). Unless it is clear

 4   that no amendment can cure the defects of a complaint, a pro se plaintiff proceeding in forma

 5   pauperis is ordinarily entitled to notice and an opportunity to amend before dismissal. See Noll

 6   v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); Franklin v. Murphy, 745 F.2d 1221, 1230 (9th

 7   Cir. 1984).

 8           In this case, plaintiff’s complaint is 106 pages long and contains numerous potential

 9   evidentiary exhibits (such as work performance reports, e-mails, medical charts, and notes drafted

10   by plaintiff). As such, the complaint is not a short and plain statement of plaintiff’s claim and is

11   subject to dismissal on that basis.

12           The complaint is also subject to dismissal on more substantive grounds. As far as the

13   court can tell, plaintiff alleges that she was wrongfully terminated when her former employer,

14   Clear Capital, failed to reasonably accommodate her disability in violation of the Americans with

15   Disabilities Act (“ADA”). Title 42 U.S.C. § 12112 provides that “[n]o covered entity shall

16   discriminate against a qualified individual on the basis of disability in regard to job application

17   procedures, the hiring, advancement, or discharge of employees, employee compensation, job

18   training, and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a). “In

19   order to state a claim for violation of the ADA, [plaintiff] must allege that (1) she has a disability;

20   (2) she was qualified for the job in spite of her disability; and (3) [the employer] discriminated
21   against her based on the disability.” McCormack v. Advanced Micro Devices, 1994 WL 715655,

22   at *1 (N.D. Cal. Dec. 20, 1994) (citing Tyndall v. National Education Centers, 31 F.3d 209, 212

23   (4th Cir. 1994)). “To establish that she was qualified, [plaintiff] must show that she could have

24   performed the essential functions of her job with reasonable accommodation by [the employer].”

25   Id. Plaintiff’s original complaint fails to identify exactly what is her disability and fails to allege

26   sufficient facts that she was qualified for the job in spite of her disability, i.e. that she could have
27   performed the essential functions of her job with reasonable accommodation.

28   ////
                                                          3
 1          Finally, the original complaint also purports to state claims against individual supervisors

 2   or managers at Clear Capital (Shanda McMonigal, Michelle Davidson, and William Douglas).

 3   However, a majority of district courts in the Ninth Circuit have concluded that an individual

 4   supervisor cannot be held liable under the ADA. See, e.g., Cai v. Chiron Corp., 2004 WL

 5   1837985, at *4 (N.D. Cal. Aug. 17, 2004) (collecting cases); Stern v. California State Archives,

 6   982 F. Supp. 690, 692 (E.D. Cal. 1997). Therefore, plaintiff’s claims against the individual

 7   defendants are not viable.

 8          In light of the above, the court dismisses plaintiff’s original complaint, but with leave to

 9   amend. If plaintiff elects to file an amended complaint, it shall be captioned “First Amended

10   Complaint”; shall be limited to 15 pages (attaching as exhibits only the administrative charges

11   filed with the EEOC/DFEH and any right-to-sue letter(s) issued); shall assert a claim under the

12   ADA against defendant Clear Capital only; shall address the other pleading deficiencies outlined

13   above; and shall be filed within 28 days of this order.

14          Plaintiff is informed that the court cannot refer to a prior complaint or other filing in order

15   to make plaintiff’s first amended complaint complete. Local Rule 220 requires that an amended

16   complaint be complete in itself without reference to any prior pleading. As a general rule, an

17   amended complaint supersedes the original complaint, and once the first amended complaint is

18   filed, the original complaint no longer serves any function in the case.

19          Finally, nothing in this order requires plaintiff to file a first amended complaint. If

20   plaintiff determines that she is unable to amend her complaint to state a viable claim in
21   accordance with her obligations under Federal Rule of Civil Procedure 11, she may alternatively

22   file a notice of voluntary dismissal of her claims without prejudice pursuant to Federal Rule of

23   Civil Procedure 41(a)(1)(A)(i) within 28 days of this order.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

26          2. Plaintiff’s complaint is dismissed with leave to amend.
27          3. Within 28 days of this order, plaintiff shall file either a first amended complaint in

28              compliance with this order or a request for voluntary dismissal of the action without
                                                        4
 1             prejudice.

 2         4. Failure to timely comply with this order may result in dismissal of the action with

 3             prejudice pursuant to Federal Rule of Civil Procedure 41(b).

 4         IT IS SO ORDERED.

 5   Dated: January 25, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     5
